Case 1:20-cv-00057-SPW Document9 Filed 06/22/20 Page 1 of 4

 

IN THE UNITED STATES DISTRICT COURT JUN 2 2 2020
FOR THE DISTRICT OF MONTANA Olerk, US District Cour
BILLINGS DIVISION seating
MICHAEL LEE CAMERON,
CV 20-57-BLG-SPW

Petitioner,

VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS

JASON KOWALSKI; ATTORNEY AND
GENERAL OF THE STATE OF RECOMMENDATIONS
MONTANA,

Respondents.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
May 27, 2020. (Doc. 4.) The Magistrate recommended dismissing the petition
without prejudice. (/d. at 6.) The Petitioner, Michael Cameron, timely filed
objections to the Magistrate’s Findings and Recommendations. (Doc. 8.) For the
following reasons, the Court adopts the Findings and Recommendations in full.

The Magistrate found that Cameron had not exhausted his state court remedies
before petitioning for a writ of habeas corpus in federal court. (/d. at 3-4.) In fact,

Cameron is represented by counsel in this matter on a pending appellate review with
Case 1:20-cv-00057-SPW Document9 Filed 06/22/20 Page 2 of 4

the Montana Supreme Court. (/d. at 3); see State v. M. Cameron, Cause No. DA-
20-0060, Not. (filed Jan. 27, 2020). Because he has yet to give the state courts one
full opportunity to review his constitutional claims, the Magistrate found Cameron’s
petition premature and recommended dismissal without prejudice. (/d. at 3-4); see
O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). The Magistrate also
recommended denying Cameron a certificate of appealability because he had clearly
not exhausted his state court remedies, and reasonable jurists would not find that
debateable. (/d. at 5-6.)

A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or

recommendations to which objection is made. A judge of the court may
accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.

28 U.S.C. § 636(b).

Cameron admits he has not exhausted his state court remedies prior to seeking
habeas review. (Doc. 8 at 1.) However, he requests a certificate of appealability
because his direct appeal with the Montana Supreme Court is still pending. (/d. at
3.)

Cameron appears to be mistaken about the function of a certificate of
appealability. The certificate of appealability certifies that an appeal may be taken

to the federal court of appeals (here, the Ninth Circuit). 28 U.S.C. § 2253. The

certificate has no bearing on Cameron’s pending state court appeal. After the
Case 1:20-cv-00057-SPW Document9 Filed 06/22/20 Page 3 of 4

Montana Supreme Court has considered his case, if it affirms his conviction,
Cameron will have the opportunity to file a new federal habeas petition. His current
petition is simply premature. Reasonable jurists would not find it debatable whether
Cameron has yet to exhaust his state court remedies. See Gonzalez v. Thaler, 132 8.
Ct. 641, 648 (2012).

Cameron also argues the Court should excuse his procedural default and
consider the merits of his claim. (Doc. 8 at 2.) Again, he is mistaken. There is no
procedural default because Cameron’s appeal is still pending before the Montana
Supreme Court.

The Court reviews the remaining Findings and Recommendations for clear
error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,
1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000).

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Cameron has not exhausted his state court
remedies. See 28 U.S.C. §2254(b)(1)(A). Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 4) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:
i)

Case 1:20-cv-00057-SPW Document9 Filed 06/22/20 Page 4 of 4

. Cameron’s Petition (Doc. 1) is DISMISSED without prejudice as

unexhausted.
Cameron’s Motion for Extension of Time to File Objections (Doc. 7) is

DENIED as moot.

. A certificate of appealability is DENIED.

The Clerk of Court shall enter a judgment of dismissal.

a
a
DATED this LZ day of June, 2020.

Leow Lede bln.

 

“SUSAN P. WATTERS
United States District Judge
